Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.  Applicant’s arguments regarding claim 14 appear to be directed to newly added limitations, which require further considerations and/or search.  
Regarding claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention be expressly suggested in any one or all references (In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)). In an obviousness analysis it is not necessary to find precise teachings in the prior art directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (Id. at 418, 82 USPQ2d at 1396).  As previously stated in the final rejection, Dettmann teaches the invention relates generally to portable furniture (Para 0002), which would indicate to one of ordinary skill in the art that the teachings are not limited to a conductor station, since inferences and creativity must be considered.  Examiner maintains that one of ordinary skill in the art and of ordinary creativity would look to the teachings of Staeger to modify the end surface of Dettmann’s furniture to allow an additional configuration of the furniture modules even though the precise illustration is not shown in Staeger.  For example, Figure 11 of Staeger shows how the module 3 can have the end surfaces connect to additional module end surfaces, and one of ordinary skill in the art could simply replace the modules 1 with modules 3 with predictable results.
Regarding claim 8, Applicant argues "[t]he mere fact that a worker in the art could rearrange the parts of a reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefits of the appellant's specification, to make the necessary changes in the reference 

/Stanton L Krycinski/Primary Examiner, Art Unit 3631